Citation Nr: 0028082	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected sacroiliac strain, currently rated 20 
percent disabling.  

2.  Entitlement to an increased rating for the veteran's 
service-connected left shoulder disability, currently rated 
20 percent disabling.

3.  Entitlement to an increased rating for the veteran's 
service-connected right shoulder disability, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Wichita, Kansas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in October 1996.  It was previously before the Board, 
which remanded it in December 1997.  



FINDINGS OF FACT

1.  All relevant, available evidence has been obtained and 
associated with the claims folder.  

2.  The most recent evidence regarding manifestations the 
veteran's service-connected sacroiliac strain reflects 
complaints of pain, tenderness on palpation, paresthesia, 
forward flexion to 90 degrees, backward extension to 20 
degrees, bilateral lateral flexion to 25 degrees, and 
bilateral rotation to 75 degrees; there was some pain on 
straight leg raising on the left at 75 degrees and on the 
right at 65 degrees.  X-rays were interpreted to reveal a 
normal lumbar spine except for minimal levoscoliosis.

3.  The most recent evidence regarding manifestations the 
veteran's service-connected left shoulder disability includes 
x-ray evidence of degenerative changes, complaints of 
paresthesia, limitation of motion to shoulder level, 
tenderness on adduction and abduction against resistance, 
although passive range of motion was good.  Flexion and 
abduction were limited to about 90 degrees secondary to pain. 

4.  The most recent evidence regarding manifestations the 
veteran's service-connected right shoulder disability 
reflects complaints of paresthesia, tenderness on adduction 
and abduction against resistance; passive range of motion was 
good; flexion and abduction was limited to about 90 degrees 
secondary to pain, and pain prevented him from actively 
rotating his right shoulder in external rotation 


CONCLUSIONS OF LAW

1.  A disability rating of more than 20 percent is not 
warranted for the veteran's service-connected sacroiliac 
strain.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5295 (1999).  

2.  A disability rating of more than 20 percent is not 
warranted for the veteran's service-connected left shoulder 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010-5201 (1999).  

3.  A disability rating of more than 20 percent is not 
warranted for the veteran's service-connected right shoulder 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5201 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from September 1982 to 
September 1985.  He argues that his service-connected 
sacroiliac strain, left shoulder disability and right 
shoulder disability, each of which is currently rated 20 
percent disabling, are each more disabling than the 
respective disability ratings reflect, and seeks increased 
ratings.  

VA outpatient treatment records reflect treatment 
administered for low back and bilateral shoulder pain.  A May 
1995 occupational therapy evaluation noted bilateral shoulder 
flexion and abduction to about 90 degrees secondary to pain, 
and that pain prevented him from actively rotating his right 
shoulder in external rotation.  Upon examination in July 1995 
the veteran's back was painful on palpation at the sacral and 
anterior iliac; range of motion testing of the shoulders was 
good upon passive range of motion, but on active range of 
motion testing abduction was limited.  The assessment was 
degenerative joint disease, but the examiner added that he or 
she could not explain the extent of generalized low back, 
neck and upper extremity pain, and that x-rays were negative.  
A February 1996 treatment record noted the veteran's 
complaints of back and shoulder pain that seemed to be 
worsening, paresthesias in the left leg, and bilateral arm 
and hand numbness.  The examiner also noted that lumbar spine 
x-rays in 1990 were within normal limits, and that a left 
shoulder x-ray in 1994 showed early degenerative joint 
disease.  Upon examination the veteran's arms were tender on 
adduction and abduction against resistance, and the 
assessment was arthralgia and myalgia.  The veteran continued 
to complain of back pain, and numbness and paresthesias in 
the arms, with pain on palpation at trigger points, and in 
1997 stated that the pain woke him at night.  

In a VA Compensation and Pension examination of the veteran's 
shoulders conducted in June 1996, the veteran could not raise 
his arms above horizontal; he could backward extend them 50 
degrees, and could cross them over his chest normally.  The 
examiner detected no swelling or deformity in either 
shoulder.  The examiner did not address whether the veteran 
experienced pain on range of motion testing, or weakened 
movement, excess fatigability, incoordination or instability 
of the shoulders.  June 1996 x-rays were interpreted to 
reveal a normal right shoulder, and mild irregular changes of 
the left glenoid consistent with either post-traumatic or 
degenerative arthritis.  During the examination of the 
veteran's lumbar spine also conducted in June 1996 forward 
flexion was to 90 degrees, backward extension to 20 degrees, 
bilateral lateral flexion to 25 degrees, and bilateral 
rotation to 75 degrees were reported.  No pain on heel and 
toe walking was elicited, but there was some pain on straight 
leg raising on the left at 75 degrees and on the right at 65 
degrees.  X-rays were interpreted to reveal a normal lumbar 
spine except for minimal levoscoliosis.  

When this matter was before the Board in 1997 it concluded 
development was necessary, and remanded the matter to afford 
the veteran the opportunity to present additional medical 
evidence.  A VA Compensation and Pension examination was 
scheduled, but the veteran failed to report for the 
examination. In July 1999, the veteran was advised that he 
should notify VA within 60 days if he was willing to report 
for examination and provided an explanation of the 
consequences of failing to report. No response was received 
from him. Additional VA treatment records were obtained, 
however, and showed continued complaints of low back pain 
with tenderness on palpation.  

For the veteran to receive a disability rating of more than 
20 percent for his service-connected low back disability, the 
law requires that, under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, he experience symptoms and manifestations comparable 
with severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Even 
considering the complaints of pain and the impairment of 
motion that it caused, the medical evidence set out above 
does not support a finding that the veteran exhibits 
symptomatology that warrant a higher rating.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).  X-
rays were interpreted to reveal no osteo-arthritic changes or 
narrowing or irregularity of joint space, examiners have not 
noted the presence of listing of the whole spine to the 
opposite side, nor does the record reveal positive 
Goldthwait's sign, nor have marked limitation of forward 
bending in the standing position or loss of lateral motion 
been documented.  

The Board has also considered whether a higher rating is 
warranted under another diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board is not aware of 
any other Diagnostic Codes that would afford this veteran a 
disability rating of more than 20 percent for his service-
connected back disability, and attempts to obtain additional 
medical evidence that might have yielded such evidence were 
unsuccessful, as the veteran failed to reported for a 
Compensation and Pension examination in 1999.  Following 
careful consideration of the evidence of record, the Board 
concludes that a disability rating of more than 20 percent is 
not warranted for the veteran's service-connected low back 
disability.  

With regard to the disability rating assigned for the 
veteran's service-connected left shoulder disability, 
limitation of motion to shoulder level and x-ray evidence of 
degenerative changes have been documented.  VA's Rating 
Schedule provides that arthritis due to trauma, substantiated 
by x-ray findings, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  A higher rating requires 
evidence of limitation midway between the side and the 
shoulder level, or limitation to 25 degrees from the side.  
When the matter was remanded for additional development to 
investigate whether the veteran exhibited limitations of 
motion due to pain under 38 C.F.R. §§ 4.40, 4.45 to an extent 
that a higher rating might be warranted, the veteran failed 
to cooperate by attending a VA examination.  As a result, VA 
has no alternative but to rate the disability using the 
evidence of record, which evidence does not show that the 
motion of the veteran's left shoulder is limited to 25 
degrees from the side.  As above, the evidence now of record 
does not suggest that consideration of disability 
attributable to the veteran's left shoulder disability under 
a different diagnostic code would result in the assignment of 
a higher rating, and the RO's attempts to obtain additional 
medical evidence that might have yielded favorable evidence 
were thwarted by the veteran's failure to report for the 
scheduled examination.  The evidence available to the Board 
does not present a disability picture more accurately 
addressed by a disability rating of more than 20 percent 
under Diagnostic Codes 5010-5201.  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201.  Accordingly, 
an increased rating is not warranted. 

With regard to resolving the question of the disability 
rating that should be assigned for the veteran's service-
connected right shoulder disability, which is currently rated 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, as with the left shoulder, a higher rating requires 
symptoms comparable with motion limited midway between the 
side, or to 25 degrees from the side.  The record in this 
case reveals only that the veteran's limitation of motion is 
to shoulder level, which warrants a 20 percent rating under 
Diagnostic Code 5201.  The RO attempted to ascertain whether 
the veteran experienced additional limitation of motion or 
impairment due to pain, but the veteran did not appear at the 
examination scheduled for that purpose.  In the absence of 
additional evidence of symptoms including but not limited to 
additional limitation of motion due to pain, or neurological 
impairments, the record does not suggest that the right 
shoulder disability should be rated under a different 
diagnostic code.  Based on the evidence of record, a 
disability rating of more than 20 percent is not warranted 
for the veteran's service-connected right shoulder 
disability.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201, nor does there appear to be factual support for 
considering a rating under a different diagnostic code.   

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected low back 
and bilateral shoulder disabilities result in marked 
functional impairment or adversely affect the veteran's 
industrial capabilities in a way or to a degree other than 
that addressed by VA's Rating Schedule.  In that regard, the 
Board points out that disability evaluations are based on 
average impairment of earning capacity.  An extraschedular 
evaluation is available by regulation if the manifestations 
of the low back, and bilateral shoulder disabilities present 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  An exceptional case 
includes such factors as "marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular rating 
standards."  Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  The test is a stringent one for, as the Court has 
held, "it is necessary that the record reflect some factor 
which takes the claimant outside the norm. . . The sole fact 
a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The evidence in this case does not reveal 
frequent hospitalizations for treatment of the low back, and 
bilateral shoulder disabilities, nor marked functional 
impairment from an industrial standpoint.  Accordingly, no 
additional action is required under 38 C.F.R. § 3.321(b)(1).   

ORDER

A disability rating of more than 20 percent is not warranted 
for the veteran's service-connected low back disability, and 
the appeal is denied.  

A disability rating of more than 20 percent is not warranted 
for the veteran's service-connected left shoulder disability, 
and the appeal is denied.

A disability rating of more than 20 percent is not warranted 
for the veteran's service-connected right shoulder 
disability, and the appeal is denied.





		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

